Citation Nr: 1620223	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep disturbances. 

2.  Entitlement to service connection for memory loss. 

3.  Entitlement to service connection for neuropsychological symptoms.

4.  Entitlement to service connection for neurological symptoms. 

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for a skin disorder. 

8.  Entitlement to service connection for muscle pain. 

9.  Entitlement to service connection for joint pain. 

10.  Entitlement to service connection for hypertension (also claimed as cardiovascular problems). 

11.  Entitlement to service connection for erectile dysfunction (ED) (also claimed as low testosterone).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2010, and October 2014, the Board remanded the claims for additional development.   

In June 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling, has been raised by the record in an April 2016 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for neurological symptoms, CFS, headaches, a skin disorder, muscle pain, joint pain, hypertension, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a chronic disability manifested by sleep disturbances, memory loss, or neuropsychological symptoms, that is related to his service, or that was caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

A chronic disability manifested by sleep disturbances, memory loss, and neuropsychological symptoms, is not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a chronic disability manifested by sleep disturbances, memory loss, and neuropsychological symptoms, due to his service.  During his hearing, held in June 2010, the Veteran asserted that he has the claimed conditions due to his service, to include as due to taking various medications in association with the Persian Gulf War, or as due to an undiagnosed illness.  

Although additional evidence has been received since the issuance of the most recent supplemental statement of the case, dated in December 2014, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2015); Veteran's waiver form, received in December 2014.

Service connection is currently in effect for disabilities that include posttraumatic stress disorder (PTSD).  

In February 2007, the Veteran filed his claims for service connection.  In August2007, the RO denied the Veteran's claims.  The Veteran has appealed.  

Service connection is currently in effect for posttraumatic stress disorder (PTSD), bilateral knee disabilities, a back disability, a left hip disability, and radiculopathy of the bilateral lower extremities.  Therefore, the claims on appeal have been construed not to include these disabilities.  38 C.F.R. § 4.14 (2015).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis, and hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service and for certain diseases specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.  38 C.F.R. § 3.309(a).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  VA regulations define the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2015). 

Compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2015).  

Presumptive service connection may also be established for certain infectious diseases if manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  38 U.S.C.A. § 1118 (West 2014); 38 C.F.R. § 3.317(c) (2015).   

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").  

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.

The Veteran's service treatment reports show that in 1988, he received counseling for a personal matter (characterized as a "life circumstance problem").  Three dental health questionnaires, dated in 1989, 1990, and 1993, show that the Veteran indicated that he had nervousness in 1989, but not in 1990 or 1993.  The Veteran's separation examination report, dated in December 1992, shows that his "head, face, neck and scalp," neurological system, and psychiatric condition, were clinically evaluated as normal.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1993 and 2015.  An August 2006 VA examination report notes complaints of symptoms that included sleep difficulties.  The Axis I diagnosis was PTSD.  A September 2007 report notes complaints of memory problems, and shaking hands, and that he probably has myoclonus.  

A December 2008 report shows that the Veteran complained of symptoms that included memory loss.  It was noted that he had a normal laboratory function, with "part of the illness of unexplained etiology."  An October 2009 report shows that the examiner stated, "We discussed PTSD and pain symptoms will affect the memory at times."  

A September 2010 neuropsychiatric consultation report shows that the Veteran was afforded extensive testing; no diagnosis was provided.  The examiner concluded that the Veteran's pattern of deficits was not specific to one etiology, and was likely a combination of many factors, including neuropsychiatric symptoms (depression and/or PTSD), cognitive sequalae of Gulf War syndrome, and one or more of his current medications, which "may be contributing to his clinical picture."  

In August 2010, there was also an assessment of cognitive impairment.  A November 2010 magnetic resonance imaging (MRI) scan of the brain was unremarkable.  A March 2011 sleep study notes diagnoses of OSA (obstructive sleep apnea) and obesity.  Other reports dated in 2011 show diagnoses that included mood disorder due to medical conditions.  

VA reports, dated thereafter, show a number of treatments for obstructive sleep apnea, and that the Veteran requires a CPAP machine.  His diagnoses included an anxiety disorder, and depression.  These reports note that a 2012 MRI scan of the brain was unremarkable.  A May 2014 report notes that the Veteran sleeps better now that he is taking oxygen, and that he had intentionally lost forty pounds in the past year.

With regard to examination reports, a Persian Gulf protocol examination report, dated in July 2008, shows that the Veteran's neurological system was noted to be intact.  The impressions included PTSD.  

A VA Gulf War Guidelines examination report, dated in August 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history of symptoms that included memory loss since 2005, neuropsychological symptoms since 1991, and sleep disturbance since 1991.  The diagnoses noted memory loss, PTSD, and sleep disturbance NOS (not otherwise specified).  The examiner concluded that, "putting it all together, it is felt that this Veteran might have some central endocrine disorder, possibly in the pituitary gland," explaining that his TSH (thyroid stimulating hormone) and free T4 were consistently on the low end of normal while the total testosterone level remained low for the past two years or so.    

An November 2009 addendum to the August 2009 VA examination report shows that with regard to memory loss, it was concluded that a review of available literature showed that this was among many symptoms that are associated with PTSD.  Other symptoms associated with PTSD were noted to include sleep difficulties.  These areas of concern were found to be within normal limits of testing during the August 2009 examination.  The report states, "In conclusion it would be my opinion that after a thorough clinical examination and obtaining indicated ancillary testing, I was unable to find clinically definable or diagnosable organic cause or causes of his symptomatology at this time."  

In January 2011, the Veteran was afforded a series of VA examinations covering the claimed conditions.  The examination reports, dated that same month, show that it was stated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included memory loss since 200, and a 20-year history of insomnia.  The examiner concluded that the Veteran's memory loss is less likely than not due to his military service.  The examiner explained that the Veteran's memory loss was multifactorial and could be attributed to his PTSD and/or his medications.  The examiner explained that the Veteran does not have chronic ongoing complaints of memory loss.  The Veteran's insomnia is multi-factorial with his PTSD and medications.  

In October 2014, the Board remanded these claims for additional development, to include examinations and etiological opinions.  

In December 2014, the Veteran was afforded the requested examinations.  The Board notes that the examination reports (disability benefits questionnaires) (DBQs) show that the examiner either indicated that Veteran's VBMS, CPRS (Computerized Patient Records System) and VISTA Web files had been reviewed.  

A December 2014 VA chronic fatigue syndrome DBQ notes that the Veteran claimed to have neuropsychological symptoms due to CFS of anxiety and depression "when [he] gets tired and fatigued."

A VA Gulf War General Medical examination DBQ shows that the Veteran was noted to be taking Cyclobenzaprine, 10 milligrams (mg.) three times a day for back spasms, and Citalopram, 40 mg. once per day for PTSD.  The examiner stated the following: the Veteran's sleep disturbances are most likely due to his PTSD, sleep apnea (noting that sleep issues regarding his sleep apnea are documented in the record, an unspecified depressive disorder, and his work schedule (noting that he works the third shift as a school custodian).  All of these conditions are well-known to cause sleep disturbances.  The Veteran's neuropsychological symptoms, including memory issues, are most likely due to PTSD, sleep apnea, and an unspecified mental disorder.  All of these conditions are well-known to cause neuropsychological symptoms.  There is no evidence for any chronic disability pattern as a result of his service in Southwest Asia or chronic symptom manifestations as a result of service.  There is no evidence for any present disabilities or chronic symptom manifestations as a result of medication use attributable to treatment of a service-connected disability.  

With regard to the possibility of service connection on a direct basis (i.e., other than as due to an undiagnosed illness), the Board first notes that VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

The Board finds that the claims must be denied.  The Veteran received some counseling in 1988, the record of which does not note any neuropsychological symptoms.  There is no other potentially relevant evidence of any of the claimed symptoms during service.  None of the claimed symptoms, or a relevant disorder, was shown in his December 1992 separation examination report.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

The post-service medical evidence shows that a currently diagnosed disability involving any of the claimed symptoms -other than PTSD or sleep apnea -is not shown.  To the extent that the Veteran's symptoms of memory difficulties, sleep symptoms, and/or neurological symptoms may be related, at least in part, to his service-connected PTSD and/or PTSD-related medications, he is already being compensated for them.  See 38 C.F.R. § 4.130 (General Rating Formula); 38 C.F.R. § 4.14 (avoidance of pyramiding).  With regard to sleep apnea, service connection is not currently in effect for this disability, nor is there any basis to find that it is related to service, as it is first shown well after service.  For all claims, there is no competent opinion of record to show that service connection for a distinct disability is warranted on a direct, presumptive, or secondary basis.  Finally, to the extent that the December 2014 VA examiner stated that the Veteran may have sleep disturbance due to his work schedule, this is not related to his service, and it is not a basis for service connection.  Therefore, for all claims, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a continuity of symptomatology (38 C.F.R. § 3.303(b)), and secondary service connection (38 C.F.R. § 3.310) is not warranted.  Accordingly, service connection on a direct, presumptive and secondary basis (i.e., other than as due to an undiagnosed illness) is not warranted.  

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claims that the Veteran has any of the claimed conditions due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The January 2011 VA examiner determined that the Veteran's claimed symptoms were not chronic.  38 C.F.R. § 3.317(a)(4).  Both the November 2009 and January 2011 VA opinions show that the Veteran's symptoms of memory difficulties, and sleep symptoms, were attributed to his service-connected PTSD and/or medications.  The December 2014 DBQs show that the Veteran was not found to have a chronic disability pattern as a result of his service in Southwest Asia or chronic symptom manifestations as a result of service.  The examiner further stated that there is no evidence for any present disabilities or chronic symptom manifestations as a result of medication use attributable to treatment of a service-connected disability.  Given the foregoing, the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  38 C.F.R. § 3.317(a)(2)(i).  In particular, the January 2011 and December 2014 VA opinions are considered highly probative, as these opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient explanations.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the Veteran is shown to have obstructive sleep apnea, service connection may not be granted for symptoms of such a diagnosed condition under 38 C.F.R. § 3.317.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

In reaching this decision, the Board has considered the notations pertaining to Persian Gulf syndrome in the evidence.  However, some of these notations are significantly dated, and therefore not based on the most recent evidence of record.  See e.g., statement from VA physician, T.O., M.D., dated in December 2008.  Several of these notations are speculative in their terms.  See e.g., VA reports, dated in September and December of 2010.  They are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  In summary, the Board has determined that the January 2011 and October 2014 VA opinions, which are accompanied by sufficient explanations and which were based on a review of the Veteran's claims file, are more probative of the issues on appeal.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the January 2011 VA examination report shows that the Veteran only claimed to have skin symptoms during service; all other claimed symptoms began after service (his reported history during his August 2009 examination was significantly different than that reported in January 2011 with regard to memory loss (2005 vs. 2000) and headaches (2004 vs. 2007 (i.e., a four-year history)), muscle symptoms (2004 vs. 1997), and joint symptoms (during service vs. after service).  These discrepancies have lessened the probative value of his testimony.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  As to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The only relevant diagnosed condition is sleep apnea, which is not shown during service, or until well after service.  The Board has determined that the Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, involving any of the claimed symptoms.  Etiological opinions have been obtained that weigh against the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2007, and April 2014, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  In  June 2010, the Veteran was afforded a hearing.  

In October 2014, the Board remanded these claims.  The Board directed that appropriate efforts must be taken to obtain copies of any additional pertinent treatment records.  In November 2014, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  Additional VA medical reports were subsequently obtained.  The Board further directed that the Veteran be scheduled for appropriate VA examinations, and that etiological opinions be obtained.  In December 2014, this was done.  Although the Board has considered the Veteran's complaints that his examinations were inadequate, the December 2014 DBQs indicate that they were based on a review of the Veteran's records, and they show that his reports of his history of symptoms were recorded.  Examinations were performed, and detailed findings are included in the reports.  The examiner determined that the Veteran does not have the claimed conditions, the symptoms of which are related to his PTSD and/or sleep apnea, and that he does not have an undiagnosed illness involving the claimed symptoms.  His opinions are accompanied by sufficient rationales,   The examiner is presumed to be competent to render his conclusions.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  The DBQs are therefore found to be adequate for adjudicatory purposes.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2009);

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In June 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2010 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims which were not obtained following the Board's remands.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for sleep disturbances is denied. 

Entitlement to service connection for memory loss is denied. 

Entitlement to service connection for neuropsychological symptoms is denied.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In October 2014, the Board remanded the claims for in order to afford the Veteran examinations and to obtain etiological opinions.

In December 2014, the Veteran was afforded a number of VA examinations (disability benefits questionnaires) (DBQs) and etiological opinions were obtained.  

With regard to the claims for hypertension, neurological symptoms, headaches, erectile dysfunction, and a skin disorder, a review of the applicable December 2014 VA DBQs shows that the examiner concluded that these conditions were less likely as not incurred in or caused by the Veteran's service.  In each case, the examiner explained that the Veteran's December 1992 separation examination report was silent for the claimed condition, that he was first diagnosed with the claimed condition following separation from service, and/or that "there is no evidence for a nexus" for demonstrated conditions and his military service.  The examiner did not discuss the Veteran's assertions that he has the claimed conditions due to taking various medications, to include vaccinations and inoculations, in association with service in Southwest Asia during the Persian Gulf War.  

Under the circumstances, these opinions are inadequate for adjudicatory purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner is precluded from relying on the absence of medical documentation/treatment as the sole basis for a negative opinion); Neives-Rodriguez.  Therefore, on remand, the Veteran's claims file should be returned to the VA examiner who performed the Veteran's December 2014 examinations, and that supplemental opinions should be obtained, or, if that examiner is not available, the Veteran should be scheduled for new examinations, to include etiological opinions.  Stegall.

With regard to the claim for chronic fatigue syndrome, for VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.
 
For the claims for chronic fatigue syndrome, muscle pain, and joint pain, in August 2009 and January 2011, the Veteran was afforded a series of VA examinations covering the claimed conditions.  The examination reports show that he was not found to have chronic fatigue syndrome or fibromyalgia.  The reports show that the examiners concluded that the Veteran's symptoms might be due to a central endocrine disorder, possibly in the pituitary gland, or due to his combinations of medications or his PTSD; fibromyalgia was ruled out.  

In December 2014, the Veteran was afforded VA fibromyalgia and chronic fatigue syndrome examinations.  A review of the examination reports shows that the examiner appears to have accepted the Veteran's self-reported diagnoses of fibromyalgia and chronic fatigue syndrome in 2011, without discussion of his previous VA examination reports or the other evidence of record.  In addition, while the chronic fatigue syndrome DBQ contains findings as to some symptoms, it did not contain an analysis or discussion of VA's criteria for chronic fatigue syndrome as required by law.  See 38 C.F.R. § 4.88.  The examiner, however, concluded that the Veteran's fibromyalgia was not related to his service and that his muscle and joint pain were most likely due to his fibromyalgia and chronic fatigue syndrome.  In a December 2014 VA Gulf War General Medical examination DBQ, the same examiner concluded, "there is no evidence for any chronic disability pattern as a result of his service in Southwest Asia or chronic symptom manifestations as a result of service" (citing the associated DBQs for evaluation of his current disabilities).  This conclusion appears to be inconsistent with the aforementioned indications of fibromyalgia and chronic fatigue syndrome in the December 2014 DBQs. Id.  The Board parenthetically notes that the examiner further concluded that "there is no evidence for any present disabilities or chronic symptom manifestations as a result of medication use attributable to treatment of a service-connected disability."  

As such, a remand is warranted to determine whether or not the Veteran does in fact have fibromyalgia, or chronic fatigue syndrome, or an undiagnosed illness primarily manifested by fatigue, muscle pain, and/or joint pain, signs or symptoms, as a consequence of his service in the Persian Gulf War.  Neives-Rodriguez; see also Douglas v. Shinseki, 23 Vet. App. 19 (2009); Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (it is within the Board's discretion to obtain further evidence when such development is required to render a decision on a claim).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Return the claims file to the December 2014 VA examiner.  After review of the record, the examiner must provide opinions as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has  hypertension, neurological symptoms, headaches, erectile dysfunction, or a skin disorder, that has its onset during service, to include hypertension within one year of separation from service (in February 1993), and, if not, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an undiagnosed illness manifested by high blood pressure, neurological symptoms, headaches, erectile dysfunction, or skin signs or symptoms, to include any associated medically unexplained chronic multisymptom illness, as a consequence of his service in the Persian Gulf War.

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has chronic fatigue syndrome, with specific discussion of each of VA's criteria for chronic fatigue syndrome.  See 38 C.F.R. § 4.88a.

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has fibromyalgia, and, if not, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has an undiagnosed illness manifested by fatigue, muscle pain, and/or joint pain, to include any associated medically unexplained chronic multisymptom illness, as a consequence of his service in the Persian Gulf War.

d)  The examiner is requested to specifically discuss the Veteran's assertions that he has the claimed conditions due to taking various medications, to include vaccinations and inoculations, in association with service in Southwest Asia during the Persian Gulf War. 

3.  In the event that the examiner who conducted the Veteran's December 2014 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner. 

The questions set forth above must be answered.  All indicated studies/tests should be performed and all findings should be reported in detail.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

d)  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


